Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
	For claim 1, an apparatus capable of auto-compensation of timing delays is interpreted to be one that could transmit a timing advance. Clarification and more precision would be helpful. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-14, 16-20, are rejected under 35. U.S.C. 102(a)(2) as being anticipated by Cheng et al. (US 2021/0105761 hereafter Cheng with priority supported by provisional application 62/910587).
 
For claims 1, 14, Cheng discloses establishing, by a processor of an apparatus (UE [0007]) capable of auto-compensation of time delays in signaling ([0010] e.g. Koffset compensating a required TA and processing delay for NTN), a wireless connection (Figure 5) with a network node (504 Figure 5) of a wireless network (Figure 1 NTN-based wireless network [0022]); and transmitting, by the processor, a timing advance (TA) report to the network node ( PUSCH transmitted with Koffset including numerology [0020]). 
Particularly for claim 14, Cheng discloses a transceiver (620 Figure 6).

For claims 3, 15, Cheng disclose wherein the transmitting of the TA report comprises transmitting the TA report in uplink (UL) control information ( [0015] Koffset transmitted on PUCCH). 

For claims 4, 15, Cheng discloses wherein the transmitting of the TA report ([0301] NUE_correct derived by UE) comprises transmitting the TA report via radio resource control (RRC) signaling ([0311] report NUE_correct via RRC).

For claims 5, 16, Cheng discloses wherein the transmitting of the TA report comprises transmitting the TA report in a random access channel (RACH) procedure (522 Figure 5 Apply TA correction during RAR procedures).

For claims 6, 16,  Cheng discloses wherein the transmitting of the TA report in the RACH procedure (Figure 5 PRACH RAR related procedures) comprises transmitting the TA report in a message 3 (Msg3) (in RAR related procedures), message 5 (Msg5) or message A (MsgA) in a 2-step or 4-step RACH procedure (MSG1-MSG4 Figure 5).

For claims 7, 17, Cheng discloses transmitting the TA report responsive to determining that the network node is a satellite of a non-terrestrial network (NTN) (Figure 4 satellite gNB).

For claims 8, 18, Cheng discloses wherein the transmitting of the TA report comprises transmitting the TA report periodically ([0077] Koffset every 14.7 ms).

For claims 9, 18,  Cheng discloses transmitting the TA report ([0342] TA correction) responsive to receiving a trigger from the network node (when the UE receives RAR [0342]).

For claims 10, 18, Cheng discloses comprises transmitting the TA report ([0356] TA correction) responsive to a TA value deviating from a threshold (corrected TA value [0356] by at least a predefined amount (between 5 and -5 ms [0356]).

For claims 11, 18, Cheng discloses transmitting the TA report responsive to expiry of a timer ([0056] e.g. timer triggering uplink retransmission).

For claims 12, 19, Cheng discloses receiving, by a processor of an apparatus, from a network node (504 NW Figure 5) of a wireless network an apparatus-specific configuration of an offset value ([0124] Koffset); and performing, by the processor, uplink (UL) scheduling or UL transmission with the offset value applied ([0080] Koffset for UL transmission).
Particularly for claim 19, Cheng discloses a transceiver (620 Figure 6).

For claims 13, 20, Cheng discloses wherein the offset value ([0121] worst-case TA) is initially based on a maximum roundtrip time (RTT) over a beam ([0123]), and wherein the network node (NW Figure 5) applies the apparatus-specific configuration of the offset value (UE-specific TA) based on a timing advance (TA) value (common TA) indicated in a TA report after receiving the TA report from the apparatus ([0330] common TA and UE-specific TA calculation Figure 4). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 2, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of R1-1909782 (ZTE “Summary#3 of 7.2.5.3 on UL timing and PRACH for NTN” 3GPP WG1 #98 Prague August 26th – 30th, 2019).
 
For claims 2, 15, Cheng teaches timing advance but not maintenance of TA with a MAC CE from the perspective of the UE.
R1-1909782 in the same field of UL timing for NTN discloses maintenance of TA (page 1 second bullet) wherein the transmitting of the TA report (UL page 1) comprises transmitting the TA report (page 8 Nokia R1) in a medium access control (MAC) control element (CE) (to keep the UE time aligned up to 10 MAC CE commands are required). 
It would have been obvious to one of ordinary skill before the effective filing date to adopt R1-1909782’s teachings of enable autonomous TA update by the UE for TA maintenance (page 3). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASIL MA/Examiner, Art Unit 2415